Per Curiam.

The decision of the BTA was neither unreasonable nor unlawful and it is affirmed.
Mayfield claims that the BTA abused its discretion in not waiving the administrative rule permitting voluntary dismissals and that the rule cannot be applied without regard to the underlying circumstances relative to material misrepresentation. Mayfield argues that in these circumstances fundamental fairness requires the BTA to make a de novo valuation of the property. Gates Mills contends that Ohio Adm.Code 5717-1-16 permits a voluntary dismissal and nothing presented by Mayfield prohibits it.
Mayfield could have appealed if it was dissatisfied with the' determination of value by the board of revision, but did not do so. Such an appeal would have *200protected it against the unilateral withdrawal of an appeal by locking in the jurisdiction of the BTA to determine valuation.
Ohio Adm.Code 5717-1-16 provides:
“The appellant may voluntarily dismiss an appeal by filing a notice of dismissal at any time before the commencement of the hearing. The notice of dismissal is with prejudice. The board shall journalize an order giving effect to the notice of dismissal.”
In Sears, Roebuck & Co. v. Franklin Cty. Bd. of Revision (1991), 62 Ohio St.3d 156, 580 N.E.2d 775, we applied Ohio Adm.Code 5717-1-16 over the objections of the appellant that the dismissal would “operate to prejudice a party which had obtained an appraiser, was ready to proceed with the hearing, and was seeking an increase in the value of the property,” id., 62 Ohio St.3d at 157, 580 N.E.2d at 776, but had failed to file an appeal from the board of revision’s valuation determination. In that case, we approved the BTA’s dismissal of an appeal.
Mayfield had the opportunity to indicate its disagreement with the valuation determined by the board of revision in at least two ways: (1) it could have challenged Gates Mills’ counsel’s representations about meals and rents, and (2) it could have filed a notice of appeal with the BTA contesting the reduction in valuation of the subject property. It did neither.
The decision of the Board of Tax Appeals is affirmed.

Decision affirmed.

Moyer, C.J., Sweeney, Holmes and Wright, JJ., concur.
Douglas, H. Brown and Resnick, JJ., dissent.